                                                                          20-SW-00095-LMC


                                     ATTACHMENT A
                                   (Items to be searched)
Items to be searched include:

   1. Phone number 1: an Alcatel brand phone, black in color with a black case bearing IMEI
      number 015552004134279, and there is no visible model number printed on the exterior
      of the phone;

   2. Phone number 2: a TCL brand phone, black in color, with no visible model number or
      IMEI number;

   3. Phone number 3: a Samsung brand phone, model SM-A102U, black in color, bearing IMEI
      number 356983102728729;

   4. Phone number 4: a Motorola brand phone, model XT1952-4, Type: M3C98, black in color,
      with no visible IMEI number;

   5. Phone number 5: a Samsung brand phone, model SM-J700P, white in color, bearing DEC
      number 089 483 879 104 292 672, and HEX number 355 628 074 180 40;

   6. Phone number 6: an LG brand phone, black in color, bearing IMEI number
      358940100345813, with no visible model number;

   7. Phone number 7: a Samsung brand phone, model SM-S102DL, black in color, bearing
      IMEI number 357855106356484;

   8. Phone number 8: an LG brand phone, model CV7A SP10, black in color, bearing MEID
      number 089 458 280 005 473 920 (this phone was in McCurdy’s lap at the time of stop);
      and

   9. Phone number 9: an I-phone, black in color, bearing no visible model information or IMEI
      information (this phone was recovered from McCurdy’s person at time of arrest) (all nine
      phones collectively referred to as “Target Telephones”).




        Case 4:20-sw-00095-LMC Document 1-2 Filed 03/27/20 Page 1 of 1
